NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

                  CARLO E. JOHNSON,
                    Plaintiff-Appellant,

                             v.
                    UNITED STATES,
                    Defendant-Appellee.
                __________________________

                        2010-5148
                __________________________

    Appeal from the United States Court of Federal
Claims in Case No. 10-CV-045, Senior Judge Lawrence S.
Margolis.
             ____________________________

                Decided: December 13, 2010
               ____________________________

      CARLO E. JOHNSON, of Elkins Park, Pennsylvania, pro
se.

    RUSSELL J. UPTON, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
him on the brief were TONY WEST, Assistant Attorney
JOHNSON   v. US                                             2


General, JEANNE E. DAVIDSON, Director, and DEBORAH A.
BYNUM, Assistant Director.
              __________________________

PER CURIAM.

    Carlo E. Johnson appeals from the judgment of the
United States Court of Federal Claims, which granted the
government’s motion to dismiss Johnson’s complaint.
Johnson v. United States, No. 1:10-cv-00045 (Fed. Cl. July
15, 2010). Because the Court of Federal Claims correctly
dismissed Johnson’s complaint for lack of subject matter
jurisdiction and for failure to state a claim upon which
relief can be granted, we affirm.

                       BACKGROUND

    On January 22, 2010, Johnson filed a pro se complaint
at the Court of Federal Claims naming the United States
as defendant. A7-16. The complaint alleged that Johnson
received a five-to-ten-year sentence for criminal conspir-
acy to commit third-degree murder, which was vacated
and withdrawn but later reinstated and affirmed by
various state and federal courts. A8-9. Based on these
facts, the complaint alleged that state and federal judges
“continually and maliciously enforce a conviction against
plaintiff which it [sic] does not have the legal right to
enforce”; that Johnson has been “defrauded of intangible
rights which are protected by the United States Constitu-
tion” in violation of 18 U.S.C. § 1346 (definition of
“scheme or artifice to defraud”); and that the United
States is liable under 28 U.S.C. § 2674 (tort liability of the
United States). A7. The complaint, which sought $200
million in damages, asserted jurisdiction pursuant to 28
U.S.C. § 2072 (rulemaking authority of the Supreme
Court). A8. The complaint alleged further grievances,
3                                             JOHNSON   v. US


including violations of the Sixth Amendment and the
Double Jeopardy Clause; malicious prosecution pursuant
to 28 U.S.C. § 2674; fraud pursuant to 18 U.S.C. § 1018
(official certificates and writings); false imprisonment;
criminal conspiracy to affirm unconstitutional convictions
in violation of 18 U.S.C. § 241 (conspiracy against rights);
and judicial bias. A10-16.

    On March 19, 2010, the government filed a motion for
summary dismissal of Johnson’s pro se complaint under
Rule 12(b)(1) and (6) of the Rules of the United States
Court of Federal Claims (“RCFC”), asserting that the
complaint failed to state a claim over which the Court of
Federal Claims has jurisdiction. On May 24, 2010, John-
son filed a response to the government’s motion for dis-
missal, in which he alleged that the Court of Federal
Claims had jurisdiction over his complaint pursuant to 28
U.S.C. §§ 1495 and 2513. Johnson asked the court to
accept his response “as a supplement to the original
complaint filed.” On June 8, 2010, the government filed a
reply, again requesting dismissal of Johnson’s complaint.

    On July 14, 2010, the Court of Federal Claims issued
an opinion and order dismissing Johnson’s complaint for
lack of subject matter jurisdiction and for failure to state
a claim upon which relief can be granted under RCFC
12(b)(6). The court held that, “[e]ven giving the deference
due to Johnson’s pro se status, his complaint fails to
articulate a claim within this Court’s power to decide.”
A5. The court further held that, even if it were to treat
Johnson’s response as an amendment to his complaint,
such amendment would be futile, because Johnson failed
to allege facts sufficient to meet the jurisdictional re-
quirements of 28 U.S.C. §§ 1495 and 2513. Id. The court
therefore denied Johnson’s request to amend his com-
JOHNSON   v. US                                            4


plaint and granted the government’s motion to dismiss.
The court entered final judgment on July 15, 2010. A6.

   Johnson timely appealed. We have jurisdiction pur-
suant to 28 U.S.C. § 1295(a)(3).

                        DISCUSSION

    Whether the Court of Federal Claims correctly
granted a motion to dismiss for lack of jurisdiction or for
failure to state a claim upon which relief may be granted
is a question of law that we review de novo. See Boyle v.
United States, 200 F.3d 1369, 1372 (Fed. Cir. 2000); see
also Cambridge v. United States, 558 F.3d 1331, 1335
(Fed. Cir. 2009). A motion to dismiss will be granted
when the facts asserted by the plaintiff, viewed in the
light most favorable to the plaintiff, do not entitle the
plaintiff to a legal remedy. Boyle, 200 F.3d at 1372. To
avoid dismissal, a plaintiff must plead facts sufficient “‘to
raise a right to relief above the speculative level.’” Am.
Contractors Indem. Co. v. United States, 570 F.3d 1373,
1376 (Fed. Cir. 2009) (quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 555 (2007)). In considering the dismissal of
a pro se complaint, we hold the pleading “to less stringent
standards than formal pleadings drafted by lawyers.”
Haines v. Kerner, 404 U.S. 519, 520 (1972).

    On appeal, Johnson appears to argue that the Court
of Federal Claims erred by dismissing his complaint,
because the court had jurisdiction pursuant to 28 U.S.C.
§§ 1495 and 2513, as asserted in his response to the
government’s motion to dismiss. 1


    1   In his Form 12 Informal Brief, Johnson indicated
that the Court of Federal Claims did not fail to take into
account any facts, did not apply the wrong law, and was
5                                             JOHNSON   v. US


    The government responds by arguing that the court
correctly dismissed Johnson’s complaint under RCFC
12(b)(6). The government further asserts that, even if
Johnson were permitted to amend his complaint to claim
jurisdiction pursuant to 28 U.S.C. §§ 1495 and 2513,
Johnson does not and cannot allege facts sufficient for
legal relief under these statutes.

    We see no legal error in the decision of the Court of
Federal Claims to dismiss Johnson’s complaint for lack of
jurisdiction and for failure to state a claim upon which
relief may be granted. Pursuant to 28 U.S.C. § 1491, the
Court of Federal Claims “is a court of specific civil juris-
diction . . . and requires a money mandating act to con-
firm jurisdiction.” Joshua v. United States, 17 F.3d 378,
379 (Fed. Cir. 1994); see also United States v. Testan, 424
U.S. 392, 398 (1976). The court does not have jurisdiction
over any criminal matters or any constitutional claims
that do not provide for the payment of money damages.
Joshua, 17 F.3d at 379. The court also lacks jurisdiction
in cases sounding in tort, including cases alleging fraud
against the United States. Brown v. United States, 105
F.3d 621, 623 (Fed. Cir. 1997). Moreover, the court does
not possess jurisdiction over an alleged statutory violation
unless the “federal statute requires the payment of money
damages as compensation for the violation.” Murray v.
United States, 817 F.2d 1580, 1582-83 (Fed. Cir. 1987).

    Taking as true the facts alleged in Johnson’s pro se
complaint, the pleading fails to state a claim over which
the Court of Federal Claims has jurisdiction. Johnson’s
complaint alleged jurisdiction under 28 U.S.C. § 2071(a),

not wrong for any other reason. We nevertheless consider
the argument that the court improperly dismissed John-
son’s pro se complaint for lack of jurisdiction. Haines, 404
U.S. at 520.
JOHNSON   v. US                                          6


which is a general rule-making provision, not a jurisdic-
tional statute. Moreover, as the court correctly deter-
mined, Johnson’s complaint alleges violations of
constitutional rights that lack money mandating provi-
sions and violations of federal statutes sounding in either
criminal or tort law. The Court of Federal Claims does
not have jurisdiction over such claims.

    In addition, the Court of Federal Claims did not err by
denying Johnson’s request to amend his complaint to
allege jurisdiction under 28 U.S.C. §§ 1495 and 2513,
statutes relating to unjust conviction and wrongful im-
prisonment. See Foman v. Davis, 371 U.S. 178, 182
(1962) (indicating that “futility of amendment” can justify
denial of leave to amend a complaint). The court has
jurisdiction under § 1495 only if a plaintiff alleges facts
sufficient to meet the requirements of § 2513. See Zakiya
v. United States, 79 Fed. Cl. 231, 234 (2007) (dismissing a
pro se complaint that did not allege facts that met the
“jurisdictional prerequisite for a suit brought pursuant to
28 U.S.C. §§ 1495 and 2513”). The court correctly deter-
mined that Johnson did not and could not allege that his
conviction was reversed or set aside on the grounds of
innocence or pardon, as § 2513 requires. A5. Even when
construed in Johnson’s favor, the facts alleged do not
suggest that Johnson’s conviction was reversed or set
aside on the ground that he is not guilty, that Johnson
was found not guilty in a new trial, or that Johnson was
pardoned upon the stated ground of innocence and unjust
conviction. See 28 U.S.C. § 2513 (2006). Accordingly, the
Court of Federal Claims correctly held that amendment of
Johnson’s complaint would not cure its jurisdictional
deficiency.

                       CONCLUSION
7                                             JOHNSON   v. US


    The Court of Federal Claims correctly dismissed
Johnson’s complaint for lack of jurisdiction and for failure
to state a claim upon which relief can be granted. We
therefore affirm.

                       AFFIRMED

                          COSTS

    No costs.